Citation Nr: 1625699	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES 

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle sprain with residuals and subchondral cyst.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to June 1992 and from December 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The case has since been transferred to the RO in Philadelphia, Pennsylvania.

In May 2014, the Board found that the issue of entitlement to a TDIU had been raised by the record and took jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, in pertinent part, remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the May 2014 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Board remanded the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle sprain with residuals and subchondral cyst.  The Board, while noting that the July 2006 VA examiner had diagnosed left hip degenerative joint disease and that the examiner also addressed the question of causation, determined that the opinion was inadequate.  The Board concluded that the opinion did not address whether the Veteran's claimed left hip disability was aggravated by his service-connected left ankle sprain.  A remand was requested to provide an addendum opinion to determine the nature and etiology of the Veteran's claimed left hip disability.  In the remand instructions, the Board specifically left it to the discretion of the medical professional offering the addendum opinion to determine whether another examination was necessary.  

On remand, the AOJ scheduled a new VA examination for the Veteran's left hip.  The Veteran cancelled the July 2015 VA examination and the AOJ denied his service connection claim in a July 2015 supplemental statement of the case (SSOC).  The record does not include any evidence that the VA examination was scheduled at the request of the medical professional offering the addendum opinion.  By failing to obtain an addendum VA opinion and leaving it to the medical professional to determine whether an examination was required, the Board finds that the AOJ failed to comply with the May 2014 remand instructions.  Accordingly, another remand is required to provide an addendum VA opinion to determine the etiology of the Veteran's left hip disability.   

Additionally, as noted above, the Board, in its May 2014 remand, found that a TDIU had been raised by the record.  It remanded the TDIU claim for a VA opinion to determine the effect of the Veteran's service-connected disabilities on his employability.  The record includes no such opinion.  Notably, the AOJ also did not provide a SSOC.  Accordingly, another remand is required to provide the requested opinion in compliance with May 2014 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records, including Wilkes-Barre VA Medical Center treatment records from October 2013 to the present.  

2.  Only after completing the above, to the extent possible, then obtain an addendum VA opinion to determine the etiology of the Veteran's left hip disability.  If the examiner who drafted the July 2006 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Provide the examiner with the Veteran's claims file, including a copy of this REMAND.  Upon reviewing the claims file, the examiner should provide the following opinion:

Is it at least as likely as not (50 percent probability or more) that any current left hip disability was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by the Veteran's service-connected left ankle sprain with residuals and subchondral cyst or any other service-connected disability? 

The examiner should specifically address the opinion of the July 2006 VA examiner that the Veteran's physical examination and gait biomechanics did not show any significant abnormalities to cause degenerative joint disease of the hip.

A complete rationale for any opinion expressed must be provided.  

3.  Then, obtain a VA opinion on the degree of functional impairment, if any, that the Veteran's service-connected disabilities (left ankle disability; bilateral knee disorders; tinnitus; and left hip disability if found to be service connected by the above opinion), have in an occupational setting.  

Provide the examiner with the Veteran's claims file, including a copy of this REMAND.  A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




